UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-8002 KOREA EQUITY FUND, INC. (Exact name of registrant as specified in charter) Two World Financial Center Building B, 18th Floor New York, New York 10281-1712 (Address of principal executive offices) Shigeru Shinohara Korea Equity Fund, Inc. Two World Financial Center Building B, 18th Floor New York, New York 10281-1712 (Name and address of agent for service) Registrant’s telephone number, including area code: (800) 833-0018 Date of fiscal year end:October 31, 2010 Date of reporting period:May 1, 2010– July 31, 2010 Item 1.Schedule of Investments KOREA EQUITY FUND, INC. SCHEDULE OF INVESTMENTS IN SECURITIES OF UNAFFILIATED ISSUERS July 31, 2010 % of Market Unrealized Net Shares Cost Value Gain or Loss Assets KOREAN COMMON STOCKS Automotive Equipment and Parts Hyundai Mobis $ $ $ Automotive service components Hyundai Motor Company Passenger cars, trucks, autoparts, and commercial vehicles Kia Motors Corporation Passenger cars, mini-buses, trucks, and commecial vehicles Total Automotive Equipment and Parts Banking and Financial Services Daegu Bank Commercial banking services KB Financial Group, Inc. ) Commercial banking services Samsung Card Co., Ltd. Credit card services Shinhan Financial Group Co., Ltd. Consumer and commercial-related financial services Total Banking and Financial Services Chemicals and Pharmaceuticals LG Chem Ltd. Petrochemicals, plastic resins, and engineering plastics OCI Company Ltd. ) Petrochemicals Total Chemicals and Pharmaceuticals Consumer Electronics LG Electronics Inc. Digital display equipment Samsung Electronics Co., Ltd. Consumer electronics, computers, and telecommunications Samsung SDI Co., Ltd. Cathode ray tubes Total Consumer Electronics Electric Korea Electric Power Corporation ) Generates, transmits, and distributes electricity Food and Beverages CJ CheilJedang Corp. Processed foods Orion Corp. Snacks Total Food and Beverages Iron and Steel POSCO Hot and cold rolled steel products KOREA EQUITY FUND, INC. SCHEDULE OF INVESTMENTS IN SECURITIES OF UNAFFILIATED ISSUERS July 31, 2010 % of Market Unrealized Net Shares Cost Value Gain or Loss Assets Miscellaneous Manufacturing Korea Zinc Co., Ltd. $ $ $ Non-ferrous metals Retail CJ Home Shopping Miscellaneous products Hyundai Department Store Co., Ltd. Department stores Lotte Shopping Co., Ltd. Department and discount stores Total Retail Services Dongbu Insurance Co., Ltd. ) Non-life insurance Grand Korea Leisure Co., Ltd. Casino operator Hanjin Shipping Co., Ltd.† Marine transportation Hyundai Engineering & Construction Co., Ltd. General construction KT Corporation ) Telecommunications NHN Corp. Web portal Samsung Engineering Co., Ltd. Engineering and construction Samsung Fire & Marine Insurance Co., Ltd. ) Non-life insurance Total Services Wholesale Samsung C&T Corporation Import/export TOTAL KOREAN COMMON STOCKS $ $ $ KOREAN PREFERRED STOCKS Hyundai Motor Company PFD Passenger cars, trucks, autoparts, and commercial vehicles TOTAL INVESTMENTS $ $ $ OTHER ASSETS LESS LIABILITIES, NET NET ASSETS $ †Non-Income Producing Security * Aggregate gross unrealized appreciation for all securities in which there is an excess of value over tax cost was $34,151,204. Aggregate gross unrealized depreciation for all securities in which there is an excess of tax cost over value was $1,303,659. Portfolio securities and foreign currency holdings were translated at the following exchange rate as of July 31, 2010. Korean won KRW $1.00 Item 2.Controls and Procedures. (a)The Registrant’s Principal Executive Officer and Principal Financial Officer evaluated the Registrant’s disclosure controls and procedures within 90 days of the filing of this report and concluded that they were effective in providing reasonable assurance that the information required to be disclosed by the Registrant in its reports or statements filed under the 1934 Act is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the Securities and Exchange Commission. (b)There were no changes in the Registrant’s internal control over financial reporting that occurred during the Registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 3.Exhibits. (a)Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 are attached hereto as an exhibit. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. KOREA EQUITY FUND, INC. By:/s/ Shigeru Shinohara Shigeru Shinohara, President (Principal Executive Officer) Date:September 21, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following person on behalf of the Registrant and in the capacities and on the dates indicated. By:/s/ Rita Chopra-Brathwaite Rita Chopra-Brathwaite, Treasurer (Principal Financial Officer) Date:September 21,2010
